Case 2:19-cv-11696-MCA-MAH Document 81 Filed 07/31/20 Page 1 of 4 PageID: 1004




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

   W.A.O., H.H.M.C., N.L.J., and               Civil Action No.
   K.M.R.L., on behalf of themselves and       2:19-cv-11696 (MCA)(MAH)
   all others similarly situated,

                         Plaintiffs,

                    v.

   KENNETH T. CUCCINELLI II,
   Acting Director, U.S. Citizenship                 JOINT STATUS REPORT
   and Immigration Services; KEVIN
   McALEENAN, Acting Secretary,
   U.S. Department of Homeland
   Security; ROBERT COWAN,
   Director, National Benefits Center,
   U.S. Citizenship and Immigration
   Services; UNITED STATES
   DEPARTMENT OF HOMELAND
   SECURITY; and UNITED STATES
   CITIZENSHIP AND
   IMMIGRATION SERVICES,

                         Defendants.


       As signaled in the joint status report of June 26, 2020 (ECF No. 78), the Parties

 submit this further joint status report. In its May 27th Order (ECF No. 77), the Court

 instructed the Parties to continue to try to resolve their disputes about the production

 of the files of 14 potential class members whose petitions for Special Immigrant

 Juvenile (SIJ) classification had been withdrawn or denied (the 14 Petitioners). The

 Parties here report on the outcome of their negotiations, as well as on the status of

 the 18 petitions as to which decisions were tolled under the Court’s order of February

 20, 2020 (ECF No. 56).
Case 2:19-cv-11696-MCA-MAH Document 81 Filed 07/31/20 Page 2 of 4 PageID: 1005



       For ease of reference, the Parties include each relevant issue below and provide

 the progress related thereto. The Parties are in agreement on each topic below.

       1. Review of Six Outstanding Files from among the14 Petitioners

       In the June 26, 2020, joint status report, Plaintiffs reported that they had

 reviewed the list of 14 potential class members whose SIJ applications had been

 denied or withdrawn. Through this review and their outreach efforts, Plaintiffs

 were able to conclude that six denials and two withdrawals were unrelated to the

 issues in this case.

       On July 23, Defendants produced the six remaining files. Plaintiffs have

 reviewed those files and determined that none of the denials relate to issues in this

 litigation. Review of these 14 files is therefore concluded.

       2. Update regarding the 18 petitions that were tolled

       Of the 18 petitions as to which decisions were tolled under the Court’s Order

 of February 20, 2020 (ECF No. 56), Defendants reported in the June 26 joint status

 report that five had been denied; three had been approved; and ten remained pending.

       In accordance with an agreement between the Parties, Defendants produced

 on July 15 limited documents from the five files of petitioners who had received

 denials. The production included the notice of denial, relevant Requests for Evidence

 (RFEs) or Notices of Intent to Deny (NOIDs), and some other documents to which

 USCIS had ready access.

       Plaintiffs reviewed these documents and, where they were not sufficient to

 clarify what had happened in the petitioner’s case, Plaintiffs also reached out to the

                                            -2-
Case 2:19-cv-11696-MCA-MAH Document 81 Filed 07/31/20 Page 3 of 4 PageID: 1006



 petitioner’s immigration counsel. As a result of this review and outreach, Plaintiffs

 have concluded that none of the five denials related to issues in this litigation.

        Since the June 26 joint status report, USCIS has continued to adjudicate the

 18 pending files, with the result that an additional five (5) have been denied, and five

 (5) remain pending.

        The Parties have agreed to follow the same course with regard to the five

 petitions that have been denied since June 26 and any denials or withdrawals that

 may be made as to the five files that remain pending. As to the five files already

 denied, Defendants will produce by August 14, 2020, the notices of denial, any RFEs

 and NOIDs, and other documents to which USCIS has ready access. As to the five

 still-pending files, Defendant USCIS will meet and confer with Plaintiffs on August

 27, 2020, to report whether there have been any new denials or withdrawals among

 the five files that remain pending at this time. If any of the files results in a denial or

 withdrawal, Defendant USCIS will produce the same documents for these cases by

 September 11, 2020. Plaintiffs will review these documents as they receive them and

 make further inquiries, as needed, to petitioners’ immigration counsel, if any.

        If any issues remain outstanding, the Parties will meet and confer further.

 Plaintiffs reserve their right to seek from the Court an order to compel the complete

 production of the relevant documents associated with any file of a petitioner whose

 SIJ application was not granted. Defendants reserve their right to oppose such

 production.

        The Parties agree to file another Joint Status Report on August 28, 2020.


                                             -3-
Case 2:19-cv-11696-MCA-MAH Document 81 Filed 07/31/20 Page 4 of 4 PageID: 1007



 July 31, 2020



 Respectfully submitted,
                                                CRAIG CARPENITO
 s/ Catherine Weiss                             United States Attorney
 Catherine Weiss
 (cweiss@lowenstein.com)                        s/ Enes Hajdarpasic
                                                Assistant U.S. Attorney
 LOWENSTEIN SANDLER LLP                         970 Broad Street, Suite
 One Lowenstein Drive                           700
 Roseland, New Jersey 07068                     Newark, NJ 07102
 (973) 597-2500                                 Tel: (973) 297-2046
                                                Enes.Hajdarpasic@usdoj.gov
                                                Counsel for Defendants
 Pro Bono Counsel for Plaintiffs
 W.A.O., H.H.M.C., N.L.J., and K.M.R.L.,
 on behalf of themselves
 and all others similarly situated




                                       -4-
